            Case 2:21-cv-00164-wks Document 1 Filed 06/21/21 Page 1 of 3

                                                                                  U.S. Di STRICT ccurn
                                                                                 OISTR!CT OF VE~MONT
                                                                                          FfLEO
                            UNITED STATES DISTRICT COURT
                                      FOR THE
                                                                                2021 JUN 21 M11: sr
                                DISTRICT OF VERMONT

JILL DECKER,                                     )
                                                 )
               Plaintiff,                        )     Case No.
                                                 )
       V.                                        )
                                                 )
DEPARTMENT OF HOMELAND                           )
SECURITY,                                        )
                                                 )
               Defendant.                        )


                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441(a) and 1442(a)(l), the

United States Department of Homeland Security ("DHS"), through its attorney, Jonathan A.

Ophardt, Acting United States Attorney for the District of Vermont, hereby removes the civil

action captioned Jill Decker v. Department of Homeland Security, Case No. 2 l-CV-00561, from

the Vermont Superior Court, Civil Division, Chittenden Unit, to the United States District Court

for the District of Vermont. The grounds for removal are as follows:

       1.      On or about March 17, 2021, Jill Decker ("Plaintiff') filed a complaint against DHS

in the Vermont Superior Court, Civil Division, Chittenden Unit, thereby commencing this civil

action under the caption Jill Decker v. Department ofHomeland Security, Case No. 21-CV-00561.

A copy of Plaintiffs complaint, dated March 17, 2021, in annexed hereto as Exhibit A.

       2.      Plaintiffs complaint, the caption of which refers to this Court rather than the state

court in which Plaintiff filed the complaint, appears to allege that Plaintiff is employed by DHS

and that DHS discriminated against Plaintiff on the basis of her gender and her age in connection

with an employment action taken in mid-to-late 2015. See Complaint at~~ 5-20.
            Case 2:21-cv-00164-wks Document 1 Filed 06/21/21 Page 2 of 3




       3.      As a federal employee, Plaintiff has no judicial remedy for employment

discrimination under Vermont law; the only judicial remedies that are potentially available to a

federal employee who is claiming employment discrimination based on gender or age are those

remedies which are provided by Title VII of the Civil Rights Act of 1964 ("Title VII") and the

Age Discrimination in Employment Act of 1967 ("ADEA''), respectively. See, e.g., Briones v.

Runyon, 101 F .3d 287, 289 (2d Cir. 1996) ("Title VII is the exclusive remedy for discrimination

by the federal government on the basis of race, religion, sex, or national origin.") (internal

quotation omitted); Avillan v. Brennan, No. 16-CV-5611, 2018 WL 4680027, at *1 n.1 (S.D.N.Y.

Sept. 28, 2018) (noting that the plaintiffs claims for relief under state law were dismissed with

prejudice because Title VII and the ADEA provide the exclusive remedies for federal employees

alleging employment discrimination prohibited by those statutes) (citing Briones, 101 F .3d at 289).

       4.      This action is thus properly removed pursuant to 28 U.S.C. § 1441, which provides

for the removal of "any civil action brought in a State court of which the district courts of the

Untied States have original jurisdiction." 28 U.S.C. 1441(a). "This is so because when [a] federal

statute completely pre-empts [a] state-law cause of action, a claim which comes within the scope

of that cause of action, even if pleaded in terms of state law, is in reality based on federal law."

Aetna Health Inc. v. Davila, 542 U.S. 200, 207-08 (2004) (internal quotation omitted); see also

Wood v. Vermont Ins. Mgmt., Inc., 749 F. Supp. 558, 559 (D. Vt. 1990) ("If the only remedy

available to plaintiff is federal, because of preemption or otherwise, and the state court necessarily

must look to federal law in passing on the claim, the case is removable regardless of what is in the

pleading.") (quoting 14A Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal

Practice and Procedure§ 3722 (2d ed. 1985)).




                                                  2
            Case 2:21-cv-00164-wks Document 1 Filed 06/21/21 Page 3 of 3




       5.      This action is also properly removed pursuant to 28 U.S.C. § 1442, which permits

the removal of"[ a] civil action that is commenced in a State court and that is against or directed

to ... [t]he United States or any agency thereof .... " 28 U.S.C. § 1442(a)(l).

       6.      Removal of this action is also timely pursuant to 28 U.S.C. § 1446 because, upon

information and belief, Plaintiff has not yet properly served a summons and a copy of her

complaint upon DHS. See Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 35-56

(1999) (holding that the 30-day period for removal in accordance with 28 U.S.C. § 1446 begins to

run upon proper service of process); Dernier v. Mortg. Network, Inc., No. 20-CV-56, 2021 WL

1109464, at *3-4 (D. Vt. Mar. 23, 2021) (holding that removal was timely where the plaintiff had

not yet properly served the defendants with process); Pietrangelo v. Alvas Corp., 664 F. Supp. 2d

420, 429-30 (D. Vt. 2009) (same), affd, 487 F. App'x 629 (2d Cir. 2012), and affd, 686 F.3d 62

(2d Cir. 2012), and affd, 487 F. App'x 629 (2d Cir. 2012).

       7.      WHEREFORE, the action captioned Jill Decker v. Department of Homeland

Security, Case No. 21-CV-00561, is hereby removed to this Court from the Vermont Superior

Court, Civil Division, Chittenden Unit.

       Dated at Burlington, in the District of Vermont, this 21st day of June, 2021.

                                                     Respectfully submitted,

                                                     JONATHAN A. OPHARDT
                                                     Acting United States Attorney

                                               By:~~?~.
                                                BENJAMIN WEATHERS-LOWIN
                                                Assistant United States Attorney
                                                United States Attorney's Office
                                                P.O. Box 570
                                                Burlington, Vermont 05402
                                                (802) 951-6725
                                                Ben. Weathers-Lowin@usdoj.gov

                                                     Attorney for Defendant

                                                3
